 

 

Exhibit 10.2

Transition Agreement and Release of All Claims

THIS TRANSITION AGREEMENT AND RELEASE OF ALL CLAIMS (this “Agreement”) is made
by and between Scott R. Peterson (“Executive”) and Benchmark Electronics, Inc.,
a Texas corporation (“Company”). The Company and Executive are collectively
referred to herein as the “Parties.”

WHEREAS, Executive is employed by the Company as its Vice President, General
Counsel and Secretary and is a party to an Executive Severance Agreement dated
August 26, 2014 (the “ESA”); 

WHEREAS, Executive has agreed to relinquish his title of Vice President, General
Counsel and Secretary effective December 31, 2017 but continue his employment,
in a transitional role, through March 16, 2018;

WHEREAS, the termination of Executive’s employment on March 16, 2018 shall
constitute a termination “without Cause” pursuant to Section 6(c) of the ESA;

WHEREAS, Executive will be entitled to receive the severance benefits specified
in the ESA upon a termination “without Cause” if, among other things, he signs
(and does not revoke) this Agreement;

WHEREAS, in exchange for Executive’s continued employment through March 16,
2018, Executive will receive certain benefits but will forfeit certain rights
under the ESA as described in this Agreement; and

WHEREAS, unless specifically defined in this Agreement, capitalized terms used
in this Agreement shall have the meanings ascribed to them in the ESA.

NOW, THEREFORE, in consideration of the payments and benefits set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.            Transition Period and Termination of Employment. 

(a)          The Company and Executive agree that it is in the Parties’ best
interests for Executive to resign his position as Vice President, General
Counsel and Secretary and all other positions, titles, authorities and
responsibilities with the Company and any of its subsidiaries or affiliates,
without any further action on Executive’s part, effective as of December 31,
2017 (“Transition Date”). After the Transition Date and through March 16, 2018
(“Termination Date”) (with the period beginning on the Transition Date and
ending on the Termination Date referred to herein as the “Transition Period”),
Executive shall remain an “at will” employee of the Company and shall diligently
perform the duties assigned to him by the Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

and/or the Vice President of Worldwide Human Resources. Such duties will differ
from the duties currently assigned to Executive, and shall include cooperation
and assistance in the transition of Executive’s responsibilities to others and
cooperating with the Company’s efforts in connection with the orientation of
Executive’s successor. As part of Executive’s obligations during the Transition
Period, he will be expected to cooperate with and assist the Company and its
subsidiaries and affiliates, and their respective legal counsel at such times as
the Parties may agree in connection with any litigation, arbitration, or other
legal process affecting the Company or its subsidiaries or affiliates of which
Executive has knowledge. During the Transition Period, Executive will not be
required to be in the office or maintain a full-time schedule, but he will make
himself available as needed. Executive may engage in other business activities
during the Transition Period consistent with the provisions of Section 13,
below.

(b)          On the Termination Date, Executive’s “at will” employment with the
Company and its subsidiaries and affiliates will be terminated “without Cause”
pursuant to Section 6(c) of the ESA. Except for the compensation and benefits
described below, Executive shall cease to actively participate in any plans,
programs, policies or arrangements of the Company or any of its subsidiaries or
affiliates as of the Termination Date, and none of the payments or benefits paid
to Executive after the Termination Date shall be contributed to any employee
benefit plan, nor will any contribution (matching or otherwise) be made by the
Company or any of its subsidiaries or affiliates to any employee benefit plan of
the Company.  For the avoidance of doubt, the Parties agree that all amounts in
Executive’s account in the Benchmark Electronics, Inc. Deferred Compensation
Plan (“DCP”) are fully vested and will be paid to Executive at the time, and in
the form, contemplated by the DCP and nothing in this Agreement shall affect
Executive’s right to receive such deferred compensation amounts. Although it is
anticipated that Executive’s “at will” employment will continue until the
Termination Date, Executive acknowledges and agrees that the Company reserves
the right to terminate his employment “for Cause” prior to the Termination Date,
in which case, he would not be entitled to receive any of the severance payments
or continued health insurance coverage premium payments described in Section 3,
below, or the Transition Period consideration described in Section 4, below (and
in which case, the term “Termination Date” shall mean the effective date of
Executive’s termination “for Cause”).

(c)          Executive agrees to execute on or following the date hereof any
necessary supplemental documentation provided to him by the Company in
furtherance of the transition of his role from Vice President, General Counsel
and Secretary as described in this Section 1. 

2.            Accrued Obligations.  Regardless of whether Executive signs this
Agreement, following the Termination Date, the Company shall pay Executive an
amount in cash equal to: (a) his earned, due and unpaid wages and salary and
earned but unused vacation time through the Termination Date, payable within 10
days following the Termination Date; and (b) all unreimbursed documented
business expenses incurred prior to the Termination Date, payable in accordance
with the Company’s expense reimbursement policy. For the avoidance of doubt, the
amounts

 

 

--------------------------------------------------------------------------------

 

due to Executive pursuant to the DCP shall be paid to him regardless of whether
Executive signs this Agreement at the time, and in the form, contemplated by the
DCP.

3.            Separation Pay under ESA and 2017 Bonus. Provided that Executive
signs (and does not revoke) this Agreement and the Supplemental Release
described in Section 9, below, and complies with Section 13, below, following
the effective date of the Supplemental Release, Executive shall be entitled to
receive (a) the severance pay described in Section 6(c)(3) of the ESA, and (b)
the continued health insurance coverage premium payments described in Section
6(c)(5) of the ESA, except that: (i) the duration of the Severance Period
described in Section 6(c)(3) of the ESA shall begin on the Termination Date and
end on December 31, 2018 for all purposes under the ESA; and (ii) the duration
of the continued health insurance coverage premium payments described in Section
6(c)(5) of the ESA shall begin on the Termination Date and end on December 31,
2018. In addition, notwithstanding anything in this Agreement to the contrary,
as long as Executive signs (and does not revoke) this Agreement and the
Supplemental Release and does not terminate his own employment prior to the
Transition Date or is not terminated by the Company “for Cause” prior to the
Transition Date, for the 2017 calendar year, Executive shall be entitled to
receive the full (not  pro-rated) bonus earned under the Bonus Plan, with the
amount due, if any, calculated in accordance with the provisions of the Bonus
Plan, and paid at the same time and in the same manner other executive officers
of the Company receive their 2017 bonus.  For the avoidance of doubt, Executive
shall not be entitled to participate in the Bonus Plan in 2018 or at any time in
the future. By signing this Agreement, Executive expressly consents to the
modification of severance pay and benefits described in this Section 3. 
Executive acknowledges and agrees that the payments described in Section 2 and
this Section 3 fully satisfy the Company’s obligations to Executive pursuant to
the ESA and that he is not owed any further monies, benefits, or other
compensation pursuant to the ESA including, without limitation, any enhanced
severance pay or benefits in connection with a future Change in Control.

4.            Consideration during Transition Period.  Provided that Executive
signs (and does not revoke) this Agreement and the Supplemental Release
described in Section 9, below, and complies with all of the other provisions of
this Agreement, in consideration for Executive’s services through the
Termination Date, Executive shall be entitled to receive the following:

(a)          The continuation of Executive’s current annualized base salary of
$371,000 and, subject to the provisions, rules, and regulations of the Company’s
benefit plan documents, the employee benefits (but not incentive compensation)
he was entitled to receive immediately prior to the Transition Date.

(b)          The restricted stock unit awards and nonqualified stock option
awards awarded to Executive pursuant to the Company’s 2010 Omnibus Incentive
Compensation Plan that vest solely based on the passage of time shall continue
to vest through the Termination Date. For the avoidance of doubt, Executive
shall not be entitled to receive any long-term incentive compensation awards
pursuant to the Company’s 2010 Omnibus Incentive Compensation Plan or any
successor plan in 2018 or at any time in the future, and any long-term incentive
compensation awards that are

 

 

--------------------------------------------------------------------------------

 

unvested and outstanding as of the Termination Date shall be forfeited and
cancelled for no consideration as of the Termination Date.

(c)          Through the Termination Date, Executive’s activities shall continue
to be covered by his Indemnity Agreement with the Company dated August 26, 2014
(the “Indemnity Agreement”) as though Executive were performing them in his
capacity as an officer of the Company.

5.            Death or Disability. If Executive dies or becomes Disabled
following the date on which he executes this Agreement, Executive (or his
estate) shall be entitled to receive the accrued obligations described in
Section 2, above, and the vested employee benefits, if any, to which Executive
is entitled pursuant to the terms and conditions of the Company’s benefit plans.
Further, if, as of the date of Executive’s death or Disability, Executive has
complied with all of the terms and conditions of this Agreement (other than the
execution of the Supplemental Release described in Section 9), Executive (or his
estate) shall be entitled to receive: (i) the severance pay and continued health
insurance coverage premium payments described in Section 3, above, except that
the duration of the Severance Period for purposes of the severance pay shall
begin on the date of his death or Disability and end on December 31, 2018 and
the duration of the continued health insurance coverage premium payments shall
begin and end over such same period; and (ii) to the extent not yet paid, the
full (not  pro-rated) 2017 bonus earned under the Bonus Plan as described in
Section 3. For the avoidance of doubt, if Executive dies or becomes Disabled
after the severance and continued health insurance coverage premiums payments
described in Section 3 have already commenced, such payments and benefits shall
continue to be paid/provided to Executive (or his estate) in accordance with
Section 3.  To the extent required by Tax Code Section 409A, “Disability” shall
have the meaning ascribed to it in Treasury Regulation Section 1.409A-3(j)(2).

6.            Release and Waiver. Executive, on behalf of himself and his
agents, heirs, executors, administrators, successors and assigns, hereby
RELEASES AND FOREVER DISCHARGES the Company, its subsidiaries and its
affiliates, as well as its or their respective past or present officers,
directors, agents, employees, partners, shareholders, attorneys, insurers,
predecessors, successors, and assigns (collectively the “Released Parties”) from
any and all claims, damages, complaints, grievances, causes of action, suits,
liabilities, demands and expenses (including attorneys’ fees) of any nature
whatsoever, both at law and in equity (except those expressly reserved herein),
whether known or unknown, now existing or which may result from the existing
state of things, which Executive now has or ever had against the Released
Parties from the beginning of time to the date of execution of this Agreement.
In particular, without limitation of the foregoing, the Released Parties are
specifically released from and held harmless from any and all claims arising out
of or related to Executive’s employment relationship with Company, including,
without limitation, Executive’s termination of employment, the ESA (except with
respect to the ESA matters preserved by this Agreement), or Executive’s status
as a shareholder of the Company. It is Executive’s intention that this Agreement
constitute a full and final general release of all such claims and that this
release be as broad as possible. Without limiting the foregoing in any way

 

 

--------------------------------------------------------------------------------

 

and to the fullest extent allowed by law, this release includes, but is not
limited to, any rights or claims Executive may have under: the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.) (“ADEA”);
Title VII of the Civil Rights Acts of 1964; 42 U.S.C. § 1981; the Family and
Medical Leave Act; the Fair Labor Standards Act; the Equal Pay Act; the
Rehabilitation Act of 1973 and the Americans with Disabilities Act; the Employee
Retirement Income Security Act; the Worker Adjustment and Retraining
Notification Act; the Older Workers Benefit Protection Act (“OWBPA”); the
National Labor Relations Act; the Unfair Business Practices Act; the
Consolidated Omnibus Budget Reform Act; Uniformed Services Employment and
Reemployment Rights Act; Fair Credit Reporting Act; False Claims Act; Family
Medical Leave Act; Fair Labor Standards Act; the False Claims Act; the Genetic
Information Non-Discrimination Act; the Lilly Ledbetter Fair Pay Act; Arizona
Civil Rights Act; Arizona Employment Protection Act; the anti-retaliation
provisions of the Arizona Workers Compensation law; Arizona state wage payment
laws including the Arizona Wage Act; the Texas Commission on Human Rights Act;
the Texas Labor Code; and any other federal, state or local laws or regulations
concerning employment or prohibiting employment discrimination, harassment or
retaliation, or any claims arising from any applicable local, state, or federal
law, common law claims, and wage or benefit claims, including, without,
limitation, claims for salary, bonuses, commissions, equity awards, vesting
acceleration, vacation pay, fringe benefits, severance pay or any other form of
compensation. This release also includes any claims against the Company and/or
the Released Parties based on promissory estoppel, restitution,
misrepresentation, invasion of privacy, claims for defamation, libel, invasion
of privacy, intentional or negligent infliction of emotional distress, wrongful
termination, constructive discharge, breach of contract, breach of the covenant
of good faith and fair dealing, breach of fiduciary duty, and fraud.  Executive
agrees that he shall never file a lawsuit or other complaint challenging the
validity or enforceability of this release. By signing this Agreement, Executive
does not relinquish: (a) any right to any vested benefits under any benefit
plans or arrangements maintained by the Company or its subsidiaries or
affiliates; (b) any right to indemnification under any applicable directors and
officers liability insurance policy, the Indemnity Agreement, applicable state
and federal law and Company’s articles of incorporation and bylaws; or
(c) Executive’s right to receive the compensation and benefits described in this
Agreement.  The Parties agree that the foregoing provisions do not apply to
claims and rights that arise after the date of Executive’s execution of this
Agreement.

7.            No Lawsuits, Complaints or Claims.  To the fullest extent allowed
by law, Executive waives his right to file any charge or complaint against the
Company and/or any of the Released Parties arising out of his employment,
termination from employment, the ESA or any facts occurring prior to his
execution of this Agreement before any federal, state or local court or any
federal, state or local administrative agency, except where such waivers are
prohibited by law. By signing this Agreement, Executive represents that he has
not filed any such claims, causes of action or complaints.  Notwithstanding the
foregoing, Executive does not waive or release any claim that cannot be validly
waived or released by private agreement.  Specifically, nothing in this
Agreement shall prevent Executive from filing a charge or complaint with, or
from participating in, an investigation or proceeding conducted by the SEC, EEOC
or any other federal, state or local agency charged with the enforcement of any

 

 

--------------------------------------------------------------------------------

 

employment laws. However, Executive understands that by signing this Agreement,
Executive waives the right to recover any damages or to receive other relief in
any claim or suit brought by or through the EEOC or any other state or local
deferral agency on his behalf to the fullest extent permitted by law, but
expressly excluding any award or other relief available from the SEC.  This
Agreement is not intended to, and shall not be interpreted in any manner that
limits or restricts Executive from, exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the U.S. Securities
and Exchange Act of 1934) or receiving an award for information provided to any
government agency under any legally protected whistleblower rights.   Executive
acknowledges and agrees that he has been paid all wages owed to him prior to the
date hereof, including, but not limited to, all salary, bonuses, and
commissions, and that he has not been denied any legally-protected leave.  Other
than as set forth in this Agreement, Executive acknowledges and agrees that he
is not entitled to any severance or other payment under the ESA or any other
plan, program, or agreement previously entered into with the Company. Executive
further acknowledges that he has no pending workers’ compensation claims and
that this Agreement is not related in any way to any claim for workers’
compensation benefits, and that he has no basis for such a claim.

8.            Consultation; Review; Revocation.  In accordance with the ADEA, as
amended by OWBPA, Executive is advised to consult with an attorney before
signing this Agreement. Executive is given a period of 21 days in which to
consider whether to enter into this Agreement. Executive does not have to
utilize the entire 21-day period before signing this Agreement, and may waive
this right.    Changes to this Agreement, whether material or immaterial, do not
restart the running of the 21-day consideration period.  If Executive does enter
into this Agreement, he may revoke the Agreement within 7 days after his
execution of the Agreement. Any revocation must be in writing, sent via
certified mail or email, and must be received by the Vice President of Worldwide
Human Resources of the Company no later than midnight of the 7th day after
execution by Executive (and postmarked on or before midnight of the 7th day
after Executive’s execution of this Agreement). In the event Executive revokes
this Agreement, Executive understands that this Agreement will be null and void,
and he will not be entitled to receive the severance payments and benefits
described in the ESA or Sections 3 or 4, above. If Executive does not revoke
this Agreement, the Agreement will become effective, irrevocable, binding and
enforceable on the 8th day after Executive signs the Agreement. For the
avoidance of doubt, nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

9.            Supplemental Release. As a condition to receiving the severance
payments and benefits described in Section 3 and the additional consideration
described in Section 4 and Section 5, on the Termination Date, Executive shall
sign and deliver to the Vice President of Worldwide Human Resources of the
Company, the Supplemental Release Agreement attached hereto as Attachment A. 

 

 

--------------------------------------------------------------------------------

 

10.         Dispute Resolution. The Parties agree that any dispute or
controversy arising from or related to this Agreement shall be decided by the
arbitration procedures set forth in Section 10 of the ESA.

 

 

 

--------------------------------------------------------------------------------

 

11.         General. 

(a)          All payments required to be made by the Company under this
Agreement shall be subject to the withholding of such amounts, if any, relating
to federal, state and local taxes as may be required by law. Executive
acknowledges and affirms his consent to, and understanding of, the Tax Code
Section 409A related provisions set forth in the ESA and the application of such
provisions to the payments described in Section 3, above.

(b)          Executive specifically acknowledges and agrees that a breach of
Section 13, below, will result in the immediate discontinuance of any payments
or benefits due pursuant to this Agreement.  The Parties acknowledge and agree
that upon any breach by Executive of his obligations under Section 13, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief. 
Executive shall not, and Executive waives and releases any rights or claims to,
contest or challenge the reasonableness, validity or enforceability of the
obligations described in Section 13. 

(c)          Executive acknowledges that the amounts paid to him, including the
amounts paid pursuant to this Agreement,  may be subject to recoupment or
clawback pursuant to the any applicable policy adopted by the Company or by
applicable law, and Executive agrees to comply with any such policy or law and
to repay such amounts to the extent required thereunder.

(d)          If any provision of this Agreement is held to be illegal, invalid
or unenforceable, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof, and the remaining provisions of this Agreement
will remain in full force and effect and will not be affected by the illegal,
invalid or unenforceable provision. Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically as part of
this Agreement a provision as similar in its terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid and enforceable.

(e)          No delay or omission by either Party in exercising any right, power
or privilege under this Agreement will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise of any other right, power or privilege.

(f)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by

 

 

--------------------------------------------------------------------------------

 

purchase, merger, consolidation, reorganization, or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Agreement).

(g)          This Agreement, the ESA, the Company’s 2010 Omnibus Incentive
Compensation Plan and the applicable award agreements, contain the entire
understanding of the Parties relating to the subject matter described in this
Agreement.  This Agreement may not be amended or modified except by a written
instrument hereafter signed by the Parties, and may not be waived except by a
written instrument signed by the Party granting such waiver.

(h)          This Agreement and the performance of this Agreement shall be
governed and construed in all respects, including but not limited to as to
validity, interpretation and effect, by the laws of the State of Texas, without
regard to the principles or rules of conflict thereof.

12.         Consult an Attorney; No Representations. Executive acknowledges that
the Company has advised him to consult an attorney, at his expense, concerning
his rights and the terms of this Agreement, and that Executive had sufficient
time to do so and did so or voluntarily chose not to do so.  Executive’s waivers
are knowing, conscious and with full appreciation that at no time in the future
may he pursue any of the rights that he waived in this Agreement. Executive has
not relied upon any representations or statements made by the Company in
deciding whether to execute this Release.

13.         Restrictive Covenants.  Executive acknowledges and hereby affirms
his obligations under Section 8 and Section 9 of the ESA and hereby acknowledges
that nothing in this Agreement or the Supplemental Release Agreement shall
release Executive from his obligations pursuant to Section 8 and Section 9 of
the ESA including, without limitation, his obligations regarding
confidentiality, non-competition, non-solicitation, and non-disparagement.

By signing this Agreement before the 21 day period described in Section 7
expires, Executive waives Executive’s right under the ADEA and the OWBPA to 21
days to consider the terms of this Agreement. In any case, however, Executive
retains the right to revoke this Agreement within 7 days, as described in
Section 7, above.

SCOTT R. PETERSON                       BENCHMARK ELECTRONICS, INC.

/s/ Scott R. Peterson                              By:              /s/ Kevin
O’Connor                                               

Date: 7 December 2017                        Its: Vice President Human
Resources         

Date:         7 December 2017                           

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

SUPPLEMENTAL RELEASE OF ALL CLAIMS

On December 7, 2017, I signed a TRANSITION AGREEMENT AND RELEASE OF ALL CLAIMS
(the “Agreement”).  As required by Section 9 of the Agreement, by signing this
Supplemental Release of All Claims ("Supplemental Release"), I hereby renew and
reaffirm my release and waiver of all potential claims against the Released
Parties as defined in the Agreement through the date of my execution of this
Supplemental Release.

In accordance with the ADEA as defined in the Agreement, I acknowledge and agree
that I have been fully advised of my rights under the ADEA with respect to the
Agreement and this Supplemental Release. My agreements and understandings
regarding the ADEA are hereby incorporated by reference and such understandings
include, but are not limited to, that I have been advised to consult with an
attorney before signing this Supplemental Release and have been given a period
of 21 days in which to consider whether to enter into this Supplemental Release.
I understand that I do not have to use the entire 21-day period before signing
this Supplemental Release, and may waive this right. If I enter into this
Supplemental Release, I understand that I may revoke the Supplemental Release
and that any such revocation must be in writing, sent via certified mail or
email to the Vice President of Worldwide Human Resources of the Company, and
postmarked on or before the end of the 7th day after my timely execution of this
Supplemental Release. If I revoke this Supplemental Release, I understand that
this Supplemental Release will be null and void, and that I will not be entitled
to receive the payments described in Section 3 and 4 of the Agreement. If I do
not revoke this Supplemental Release, it will become effective, irrevocable,
binding and enforceable on the 8th day after I execute it.

I expressly acknowledge and agree that I have been paid all wages owed to me
prior to the date hereof, including, but not limited to, all salary, bonuses,
commissions, and pay for earned but unused vacation. 

I understand that my entitlement to the consideration described in the Agreement
is conditioned upon me signing, not revoking, and abiding by the terms of the
Agreement and this Supplemental Release.

If I sign this Supplemental Release, I understand that I must sign and return it
to the Vice President of Worldwide Human Resources within 21 days after the
Termination Date as defined in the Agreement, but not before the day after the
Termination Date.

                                                                                   
             Date:                                        

Scott R. Peterson

 

 

--------------------------------------------------------------------------------